Citation Nr: 1829650	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  15-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision that was issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  In April 2018, the Veteran's representative appeared at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In April 2018, the Veteran reported that he wishes to withdraw his appeal of VA's denial of his claim of entitlement to pension benefits.  See April 2018 Statement in Support of Claim (VA Form 21-4138).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


